

116 HR 3442 IH: Defending Elections against Trolls from Enemy Regimes Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3442IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Collins of Georgia (for himself, Mr. Chabot, Mr. McClintock, Mr. Gaetz, Mr. Steube, Mr. Cline, Mr. Armstrong, and Mr. Buck) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that aliens who engage in improper
			 interference in a United States election are inadmissible and deportable,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Elections against Trolls from Enemy Regimes Act or the DETER Act. 2.Defined termSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
			
 (53)The term improper interference in a United States election means conduct by an alien that— (A) (i)violates Federal criminal, voting rights, or campaign finance law; or
 (ii)is performed by any person acting as an agent of or on behalf of a foreign government or criminal enterprise; and
 (B)includes any covert, fraudulent, deceptive, or unlawful act or attempted act, undertaken with the purpose or effect of undermining public confidence in election processes or institutions, or influencing, undermining confidence in, or altering the result or reported result of, a general or primary Federal, State, or local election or caucus, including—
 (i)the campaign of a candidate; or (ii)a ballot measure, including an amendment, a bond issue, an initiative, a recall, a referral, or a referendum.
						.
		3.Improper interference in United States elections
 (a)InadmissibilitySection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding at the end the following:
				
 (H)Improper interference in a United States electionAny alien who a consular officer, the Secretary of Homeland Security, the Secretary of State, or the Attorney General knows, or has reasonable grounds to believe, is seeking admission to the United States to engage in improper interference in a United States election, or has engaged in improper interference in a United States election, is inadmissible.
					.
 (b)DeportabilitySection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended by adding at the end the following:
				
 (8)Improper interference in a United States electionAny alien who has engaged, is engaged, or at any time after admission engages in improper interference in a United States election is deportable..
			